THE       ATTORNEY            GENERAL
                            OF   TEXAS
                        Aun-rmu. T-6        7137ll


                          April 19, 1977




The Honorable Carl C. Hardin, Jr.                    Opinion No. H-983
Executive Director
Texas State Board of Dental                          Re: Exemption of certain
  Examiners                                          dentists from annual
2101 MacArthur Blvd., No. 110                        registration.
Irving, Texas 75061

Dear   Mr. Hardin:
     You have requested our opinion concerning the authority
of the Board of Dental Examiners to exempt from annual regis-
tration full-time professors at dental colleges, residents,
interns, and full-time employees of the United States Public
Health Service.
     Article 4551b-1, V.T.C.S., exempts various persons from
the scope of the definition of dentistry, including:
         1)   members of the faculty of a reputable dental
              college or school where such faculty members
              perform their services for the sole benefit
              of such school or college . . . 9) dental
              interns, dental residents and dental assis-
              tants as defined and regulated by the Texas
              State Board of Dental Examiners in its rules
              and regulations.
In Attorney General Opinion H-890 (1976) we said that a
licensing board could not enlarge upon exemptions created by
statute. Thus, in general, only those persons within article
4551b-1 may be exempted. Accordingly, professors are exempted
so long as they "perform their services for the sole benefit
of [their] . . . school or college." The Board is expressly
authorized to enact rules and regulations defining, regulating
and exempting dental interns and dental residents. Finally,
this office has previously held that employees of the United
States Public Health Service are exempted so long as they




                                       p. 4092
     The Honorable Carl C. Hardin, Jr..- page 2      (H-983)


     perform services only for the Health Service. Attorney
     General Opinion V-1045 (1950). -See 'Sperryv. Florida, 373
U.S. 379 (1963); Attorney General Opinion O-4764 (1942).
                              SUMMARY

                 Professors at dental colleges and schools
                 are exempted from annual registration with
                 the Board of Dental Examiners so long as
                 they perform their services for the sole
                 benefit of such college or school. Dental
                 interns and dental residents may be exempted
                 under rules and regulations of the Board
                 of Dental Examiners. Employees of the
                 United States Public Health Service are
                 exempt so long as they perform services only
                 for the Health Service.
                                       Very truly yours,


                                             8%
                                             . HI L
                                       Attorney General of Texas
     APPROVED:                 8


%&
     DAVID M. KENDALL, First Assistant



     C. ROBERT HEATH, Chairman
     Opinion Committee
     km1




                                   p. 4093